Per Curiam.
The testimony of the defendant, corroborated by the letters of the plaintiff and her sister, sufficiently sustain the defense of justification for the abandonment. The judgment appealed from should, therefore, be reversed and judgment directed for the defendant. Present — Dowling, P. J., Merrell, McAvoy, Martin and Proskauer, JJ.; Martin, J., dissents. Judgment reversed and judgment directed for defendant. Settle order on notice reversing the findings inconsistent with this determination and containing such new findings of facts proved upon the trial as are necessary to sustain the judgment hereby awarded.